Case 1:20-cv-00019-ENV-VMS Document 1 Filed 01/02/20 Page 1 of 6 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
————————————————————————X
THE ANNUITY AND HEALTH & WELFARE FUNDS OF
THE UNITED FOOD & COMMERCIAL WORKERS
LOCAL 2013, AFL-CIO BY THEIR TRUSTEES LOUIS                                 COMPLAINT
MARK CAROTENUTO and STANLEY FLEISHMAN,
                                                                            CV-20-00019
                                      Plaintiffs,
               -against-

HARBOR VIEW SENIOR LIVING RESIDENCE, LLC
d/b/a HARBOR VIEW ASSISTED LIVING FOR SENIORS,

               Defendant.
————————————————————————X

       Plaintiffs THE ANNUITY AND HEALTH & WELFARE FUNDS OF THE UNITED

FOOD & COMMERCIAL WORKERS LOCAL 2013, AFL-CIO (“Plaintiffs LOCAL 2013

TRUST FUNDS”), by their attorneys, BRADY McGUIRE & STEINBERG, P.C., for their

Complaint, respectfully allege:

       1.      This is an action to recover fringe benefit contributions owed to employee fringe

benefit trust funds and for the breach of the terms and conditions of a collective bargaining

agreement pursuant to the Employee Retirement Income Security Act of 1974, as amended, 29

U.S.C. § 1001 ​et seq. ​(“ERISA”) and Section 301 of the Labor Management Relations Act of

1947, as amended, 29 U.S.C. § 185 (“LMRA”), respectively.
Case 1:20-cv-00019-ENV-VMS Document 1 Filed 01/02/20 Page 2 of 6 PageID #: 2



                                  JURISDICTION & VENUE

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

U.S.C. § 185(c).

        3.     Venue is properly laid in the Eastern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, as shown below, Plaintiffs LOCAL 2013 TRUST FUNDS are administered from

an office located at 9235 Fourth Avenue in Brooklyn, County of Kings, State of New York.

                                         THE PARTIES

       4.      Plaintiffs LOCAL 2013 TRUST FUNDS are joint trustee funds established by

trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186. The Trustees of

Plaintiffs LOCAL 2013 TRUST FUNDS maintain the subject plans at an office located at 9235

Fourth Avenue, Brooklyn, New York.

       5.      Plaintiffs LOUIS MARK CAROTENUTO and STANLEY FLEISHMAN are

Trustees of Plaintiffs LOCAL 2013 TRUST FUNDS and are “fiduciaries” within the meaning of

Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

       6.      Plaintiff LOCAL 2013 ANNUITY FUND is an employee pension benefit plan

within the meaning of Section 3(2) of ERISA, 29 U.S.C. § 1002(2) and established for the

purpose of providing retirement income to eligible participants.

       7.      Plaintiff LOCAL 2013 HEALTH & WELFARE FUND is an employee welfare

benefit plan within the meaning of Section 3(1) of ERISA, 29 U.S.C. § 1002(1) and established

for the purpose of providing medical benefits to eligible participants.
Case 1:20-cv-00019-ENV-VMS Document 1 Filed 01/02/20 Page 3 of 6 PageID #: 3



        8.      Plaintiffs LOCAL 2013 TRUST FUNDS constitute multi-employer/employee

benefit plans within the meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and

(37).

        9.      Upon information and belief, Defendant HARBOR VIEW SENIOR LIVING

RESIDENCE, LLC d/b/a HARBOR VIEW ASSISTED LIVING FOR SENIORS (“HARBOR

VIEW”) was and still is a New York corporation with its principal place of business located at

3900 Shore Parkway, Brooklyn, New York.

        10.     Upon information and belief, Defendant HARBOR VIEW was and still is a

foreign corporation duly licensed to do business in the State of New York.

        11.     Upon information and belief, Defendant HARBOR VIEW was and still is a

foreign corporation doing business in the State of New York.

        12.     Upon information and belief, Defendant HARBOR VIEW is an employer within

the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of the LMRA, 29

U.S.C. § 185.

                      AS AND FOR A FIRST CAUSE OF ACTION
                (BREACH OF COLLECTIVE BARGAINING AGREEMENT)

        13.     Plaintiffs LOCAL 2013 TRUST FUNDS repeat and reallege each and every

paragraph of the Complaint numbered 1 through 12 inclusive with the same force and effect as

though more fully set forth at length herein.

        14.     At all times relevant hereto, Defendant HARBOR VIEW agreed to be bound by

the terms and conditions of a collective bargaining agreement with United Food & Commercial

Workers Local 2013, AFL-CIO (“Local 2013”) (hereinafter referred to as the “Collective

Bargaining Agreement”).
Case 1:20-cv-00019-ENV-VMS Document 1 Filed 01/02/20 Page 4 of 6 PageID #: 4



       15.     Local 2013 is a labor organization as defined in Section 2 of the LMRA, 29

U.S.C. § 152, having its principal office for the transaction of business located at 9235 Fourth

Avenue, Brooklyn, New York.

       16.     Upon information and belief, for the period of September 1, 2019 through

Present, Defendant HARBOR VIEW has failed to remit payment of contractually required fringe

benefit contributions in the amount of no less than $19,377.32.

       17.     Defendant HARBOR VIEW remains delinquent in making the proper

contributions and has failed to pay any portion of the outstanding contributions owed to Plaintiffs

LOCAL 2013 TRUST FUNDS as detailed above.

       18.     Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Collective Bargaining Agreement by Defendant HARBOR VIEW, said

Defendant is liable to Plaintiffs LOCAL 2013 TRUST FUNDS in the amount of no less than

$19,377.32.

                       AS AND FOR A SECOND CAUSE OF ACTION
                          (BREACH OF ERISA OBLIGATIONS)

       19.     Plaintiffs LOCAL 2013 TRUST FUNDS repeat and reallege each and every

paragraph of the Complaint numbered 1 through 18 inclusive with the same force and effect as

though more fully set forth at length herein.

       20.     The failure of Defendant HARBOR VIEW to make the required fringe benefit

contribution payments to Plaintiffs LOCAL 2013 TRUST FUNDS for the period of September 1,

2019 through Present in the amount of no less than $19,377.32 is a violation of Section 515 of

ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe benefit contributions in

accordance with the terms and conditions of the applicable collective bargaining agreement.
Case 1:20-cv-00019-ENV-VMS Document 1 Filed 01/02/20 Page 5 of 6 PageID #: 5



       21.     Defendant HARBOR VIEW remains delinquent in making the proper

contributions and has failed to pay any portion of the outstanding contributions owed to Plaintiffs

LOCAL 2013 TRUST FUNDS as detailed above.

       22.     Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) liquidated damages; (d) reasonable attorneys’ fees; and (e) the costs and

disbursements of the action.

       23.     Accordingly, as a direct and proximate result of the breach of the Collective

Bargaining Agreement by Defendant HARBOR VIEW and as a result thereof having violated

Section 515 of ERISA, 29 U.S.C. § 1145, Defendant HARBOR VIEW is liable to Plaintiffs

LOCAL 2013 TRUST FUNDS in the amount of not less than $19,377.32, together with

accumulated additional interest on the unpaid and/or untimely paid principal amount due and

owing, liquidated damages, reasonable attorneys’ fees and the costs and disbursements incurred

in this action pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.

       WHEREFORE​, Plaintiffs THE ANNUITY AND HEALTH & WELFARE FUNDS OF

THE UNITED FOOD & COMMERCIAL WORKERS LOCAL 2013, AFL-CIO demand

judgment on the First Cause of Action as against Defendant HARBOR VIEW SENIOR LIVING

RESIDENCE, LLC d/b/a HARBOR VIEW ASSISTED LIVING FOR SENIORS in the amount

of contributions determined to be due and owing in the amount of no less than $19,377.32.
Case 1:20-cv-00019-ENV-VMS Document 1 Filed 01/02/20 Page 6 of 6 PageID #: 6



       WHEREFORE​, Plaintiffs THE ANNUITY AND HEALTH & WELFARE FUNDS OF

THE UNITED FOOD & COMMERCIAL WORKERS LOCAL 2013, AFL-CIO demand

judgment on the Second Cause of Action as against Defendant HARBOR VIEW SENIOR

LIVING RESIDENCE, LLC d/b/a HARBOR VIEW ASSISTED LIVING FOR SENIORS in the

amount of contributions determined to be due and owing in the amount of no less than

$19,377.32, together with:

           1. Prejudgment interest, computed at the plan rate or the applicable United States
              Treasury rate from the date on which the first payment was due on the total
              amount owed by Defendant, in accordance with Section 502(g)(2)(B) of ERISA,
              29 U.S.C. § 1132(g)(2)(B);

           2. Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA, 29
              U.S.C. § 1132(g)(2)(C);

           3.    Attorneys’ fees, costs and disbursements in accordance with Section
                502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D); and

           4. Such other and further relief as the Court may deem just and proper in accordance
              with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

Dated: Tarrytown, New York
       January 2, 2020

                                              Respectfully submitted,

                                              BRADY McGUIRE & STEINBERG, P.C.

                                      By:   ​ /s/ James M. Steinberg
                                              ___________________________________
                                               James M. Steinberg, Esq.
                                              Attorneys for Plaintiffs
                                              303 South Broadway, Suite 234
                                              Tarrytown, New York 10591
                                              (914) 478-4293
